 

EXHIBIT 10.1

 

MEMORANDUM OF AGREEMENT

 

TRANSGLOBAL ASSETS INC. (hereafter “TRANSGLOBAL”) hereby retains

Van Scoyoc Associates, Inc. (hereafter “VSA”) as consultants and advisors with
regard to Federal Government Relations and various business development issues
related to TRANSGLOBAL portable waste and medical waste disposal technologies
and the investment and purchase of other significant projects. VSA will perform
such services with regard to those issues as are mutually agreed to between VSA
and TRANSGLOBAL.

 

It is understood that VSA may be required to register for work performed on
behalf of TRANSGLOBAL under the terms of the Lobbing Disclosure Act of 1995, as
amended (2 USC § 1601 et seq.) and any subsequent laws or regulations.

 

In consideration of the performance of these services, TRANSGLOBAL shall pay to
VSA the sum of ten thousand dollars ($10,000.00) per month, with such payments
due monthly and in advance. Reasonable expenses actually incurred in the
performance of services under this Agreement and directly attributable thereto
shall also be paid by TRANSGLOBAL. All long distance travel shall require
pre-approval. TRANSGLOBAL represents and warrants that these payments shall not
be made with federally appropriated funds. Sums owned by TRANSGLOBAL to VSA
shall accrue interest at a rate of 1.5% per month if unpaid after ninety (90)
days.

 

Additionally, TRANSGLOBAL shall pay a “Success Fee” equal to 5% of the total of
any value of any investment in or payment to TRANSGLOBAL that VSA secures on
behalf of TRANSGLOBAL and said Success Fee will be split with TriState. Should
VSA raise capital on behalf of TRANSGLOBAL or secure purchases of the company’s
portable waste devises VSA would receive a 10% equity position in TRANSGLOBAL.
VSA acknowledges that TRANSGLOBAL has previously entered into a Commercial Fee
Agreement with TriState Capital Financial, LLC (“TriState”) to assist
TRANSGLOBAL in the financing of its ventures. VSA understands that it will work
cooperatively with TriState. In the event that VSA earns a Success Fee (which
includes the Equity Participation Fee) under this Memorandum of Agreement, then
VSA authorizes TRANSGLOBAL to directly pay TriState fifty percent (50%) of the
Success Fee (which includes the Equity Participation Fee) earned by VSA. If
TriState is paid a Success Fee (which includes the Equity Participation Fee)
under this Memorandum of Agreement, then TriState agrees to waive its Success
Fee under the Commercial Fee Agreement with TRANSGLOBAL. The conditional
payments outlined above survive the contract and rely solely on VSA material
role in procuring investment in TRANSGLOBAL.

 

This Agreement shall not be assignable by either party.

 

This Agreement shall become effective April 1, 2012 and shall continue in effect
until

April 1, 2013 or until terminated by TRANSGLOBAL or VSA by written notice given
to the other at least thirty (30) days prior to the proposed date of
termination. Any fees earned or reimbursable expenses incurred prior to the
receipt of said notice of termination shall be paid by TRANSGLOBAL.

 

This Agreement shall be deemed to be a contract made under the laws of the
District of Columbia and for all purposes shall be construed in accordance with
said laws. In the event of a dispute between the parties, they mutually consent
to jurisdiction in the Superior Court for the District of Columbia. The
prevailing party shall be entitled to costs and interest on any award at the
rate of 1.5% per month to run from ten business days after the date of the
award.

 

 



VAN SCOYOC ASSOCIATES, INC.

 

/s/ H. Stewart Van Scoyoc

President

 

 

 

TRANSGLOBAL ASSETS INC.

 

/s/ Kent A. Strickler

President

 

